DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed June 10th, 2022 has been entered. Claims 1-10 and 12 are pending. Claims 1-10 have been amended, claim 11 has been canceled and claim 12 has been added by the Applicant. Applicant’s amendments have overcome claim and 112 (b) rejections.
35 USC § 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim limitation “arc blowing means” (in claims 1, 2 and 6) has been interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder “means” coupled with functional language “arc blowing” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1,2 and 6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows no structure in the specification for the 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph limitation, providing the structure for arc blowing.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kopf et al, US 9721739 [Kopf] in view of Theisen et al, US 8368492 [Theisen] and further in view of JPS 4313156.
Regarding claim 1, Kopf discloses (figs.1-5) a switching device (1), comprising:
closable contacts (4, 6);and
an extinguishing chamber (10) which is associated with the contacts (4, 6), the extinguishing chamber (10) comprising and has a first extinguishing area (labeled in fig.2, below) configured to extinguish a switching arc generated by the contacts (4, 6) and directed into the first extinguishing area  (labeled in fig.2, below);  and
a second extinguishing area  (labeled in fig.2, below) configured to extinguish the switching arc generated by the contacts (4, 6) and directed into the second extinguishing area  (labeled in fig.2, below), the second extinguishing area  (labeled in fig.2, below) being arranged directly adjacent to the first extinguishing area (labeled in fig.2, below), the first extinguishing area  (labeled in fig.2, below) and the second extinguishing area  (labeled in fig.2, below)  being spatially separated from each other by a partition wall (8);
where the switching device (1) is configured in such a way that the switching arc which is generated when opening the contacts (4, 6) is always blown away from a point where the switching arc is generated in one of the first extinguishing area  (labeled in fig.2, below) or the second extinguishing area  (labeled in fig.2, below) by means of an arc blowing means [col.4, lines 3-10] of the switching device (1) and is caused to be extinguished.
Kopf fails to explicitly disclose wherein the switching device is configured as a bidirectional switching device, with one of the first extinguishing areas or second extinguishing area  being used depending on the current direction,
wherein the partition wall between the first extinguishing area and the second extinguishing area has at least one overflow opening which connects the first extinguishing area to the second extinguishing area in such a way that plasma which is generated by the switching arc can flow from the first extinguishing area or the second extinguishing area in which the switching arc is caused to be extinguished into the other one of the first extinguishing area or the second extinguishing area.
Theisen discloses (figs.1-9) a switching device (2) configured as a bidirectional switching device [col.1, lines 7-11], with one of a first extinguishing areas (22) or a second extinguishing area (32)  being used depending on a current direction  [col.2, lines 28-35].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switching device of Kopf with the teaching of Theisen, thereby ensuring generated arcs at the contact points will rapidly be extinguished, regardless of the direction of the currents flow with the switching circuit, thus reducing or eliminating contact erosions.
Theisen fails to disclose wherein the partition wall between the first extinguishing area and the second extinguishing area  has at least one overflow opening which connects the first extinguishing area to the second extinguishing area in such a way that plasma which is generated by the switching arc can flow from the first extinguishing area or the second extinguishing area in which the switching arc is caused to be extinguished into the other one of the first extinguishing area or the second extinguishing area.
JPS 4313156 discloses a switching device (figs.1-2) where a partition wall (9’) between a first extinguishing area (7) and the second extinguishing area (7’) has at least one overflow opening (12) which connects the first extinguishing area (7) to the second extinguishing area (7’) in such a way that plasma which is generated by a switching arc can flow from the first extinguishing area (7) or the second extinguishing area (7’) in which the switching arc is caused to be extinguished into the other one of the first extinguishing area (7) or the second extinguishing area (7’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the switching device of Kopf with the teaching of JPS 4313156, thereby further providing a switching device that exhibits an extremely stable arc extinguishing action for a wide range of currents up to the rating and break current values from the load current close to the current zero value. 
    PNG
    media_image1.png
    492
    563
    media_image1.png
    Greyscale

Regarding claim 2, Kopf further discloses in that each of the first extinguishing area (labeled in fig.2, above)  or second extinguishing area (labeled in fig.2, above) each define a space having a first end (labeled in fig.2, above) closest to the point where the switching arc is generated, a second end (labeled in fig.2, above) opposite the first end (labeled in fig.2,above) and towards which the switching arc moves as a result of the action of the arc blowing means, a first side (labeled in fig.2, above) connecting the first end (labeled in fig.2, above) and the second end (labeled in fig.2, above) to each other and a second side (labeled in fig.2, above) opposite the first side (labeled in fig.2, above) and also connecting the first end (labeled in fig.2, above) and the second end (labeled in fig.2, above) to each other, where the partition wall (8) forms a respective third side of the space and connects the first end (labeled in fig.2, above), the second end (labeled in fig.2, above), the first side (labeled in fig.2, above) and the second side (labeled in fig.2, above) to each other, and where the space further comprises a fourth side (labeled in fig.2, above) opposite the partition wall (8).
Regarding claim 3, Kopf, Theisen and JPS 4313156 further disclose the overflow opening (12) is formed on a first side or a second side in the partition wall (9’).
Regarding claim 4, Kopf, Theisen and JPS 4313156 further disclose where the at least one overflow opening (12) is formed in the partition wall (9’) both on the first side and on the second side.
Regarding claim 5, Kopf, Theisen and JPS 4313156 further disclose where the at least one overflow opening (12) is formed in a section of the partition wall (9), facing the first end and facing away from the second end.
Regarding claim 6, Kopf further discloses extinguishing elements (material, 2d) are arranged at the second end (labeled in fig.2, above) or near the second end (labeled in fig.2, above), into which the switching arc is driven by means of the arc blowing means [col.4, lines 3-10] and thereby caused to be extinguished.
Regarding claim 7, JPS 4313156 further discloses where at least one overflow opening (13) is formed between  extinguishing elements (7, 7’) and a cover or a housing wall at the second end of the switching device in the partition wall (9’).
Regarding claim 9, Kopf further discloses the switching device (1) is of a closed design (hermetically sealed) [col.3, lines 33-35].
Regarding claim 10, Kopf further discloses where the switching device (1) does not include a dedicated outlet opening to an environment for the switching arc (hermetically sealed) [col.3, lines 33-35].
Regarding claim 12, JPS 4313156 further discloses a not hermetically sealed switching device comprises a housing with gaps (11) for pressure compensation with the environment.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, the prior art fails to teach or show, alone or in combination, the claimed switching device wherein the at least one overflow opening extends substantially over an entire width of the first extinguishing area or second extinguishing area measured between the first side and the second side, so that the partition wall actually ends at a level of the extinguishing elements.
Response to Arguments
Applicant's amendments and arguments filed June 10th, 2022 have been fully considered. All relevant arguments have been addressed in the new rejections, above.
In addition, regarding 112 (f), Applicant’s arguments are not convincing. Examiner is unable to ascertain positively from claim or disclosure what structure is being used to achieve “arc blowing means” and therefore renders scope of the claim unascertainable.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833